         Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     MAUREEN PIEKANSKI                             No. 3:20-CV-00687

                              Plaintiff,

                        v.
                                                   (Judge Mariani)
     ALEX M. AZAR II, in his official
     capacity as Secretary of the United           (Magistrate Judge Carlson)
     States Department of Health and
     Human Services,
                                                   (Electronically Filed)
                              Defendant.


      DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS

I.       INTRODUCTION

         Pursuant to Federal Rule of Civil Procedure 56 and Middle District of

Pennsylvania LR 56.1, Defendant Secretary of the Department of Health and Human

Services (the “Secretary”) hereby submits the following Statement of Undisputed

Material Facts in support of his Motion for Summary Judgment and in opposition to

Plaintiff’s Motion for Summary Judgment.

II.      OPPOSITION TO PLAINTIFF’S STATEMENT OF UNDISPUTED
         MATERIAL FACTS

         1-2. Undisputed.

         3.    Plaintiff’s interpretation of articles concerning Tumor Treatment Field

Therapy (“TTFT”) that were published in the Journal of the American Medical
      Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 2 of 10




Association in 2015 and 2017 is neither material to any issue to be resolved on

summary judgment nor a “fact.” Furthermore, the validity of Plaintiff’s

interpretation is not readily apparent given that Plaintiff failed to cite the specific

pages within these articles that purportedly support her interpretation. In any

event, the articles are part of a much larger body of medical literature and speak for

themselves.

      4.      It is undisputed that, on November 7, 2018, ALJ Gulin found that

Plaintiff was entitled to Medicare coverage for TTFT provided during September,

October, and November 2017. The remainder of this paragraph contains argument

and/or discusses inadmissible ALJ determinations. See Secretary’s Memorandum

of Law in Support of his Cross-Motion for Summary Judgment and in Opposition

to Plaintiff’s Motion for Summary Judgment at (“D. Br.”) at § V.D.

      5-9. Undisputed.

      10.     Plaintiff selectively quotes from ALJ Gulin’s decision, which

identified three issues to be decided:

              1. Whether the Elec Stim Cancer Treatment (E0766) provided to the
              Beneficiary on the dates of service meet Medicare coverage criteria.

              2. Whether the services provided are medically necessary under
              Section 1862(a)(1)(A) of the Social Security Act (“Act”) and covered
              under Medicare.




                                               2
      Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 3 of 10




             3. If the services are found to be excluded from coverage under
             Section 1862(a)(1)(A), then another issue to be determined is whether
             payment may nevertheless be made to appellant under the limitation
             on liability provisions of Section 1879 of the Act.

Administrative Record (“AR”) [Dkt. No. 33] at 3187.

      11.    Plaintiff selectively quotes from ALJ Gulin’s decision, which found,

inter alia, that: “[T]here is sufficient evidence supporting the Elec Stim Cancer

Treatment (E0766) provided on the dates of service meets Medicare coverage

criteria.” AR at 3191. ALJ Gulin’s decision speaks for itself.

      12.    Plaintiff selectively quotes from ALJ Gulin’s decision, which

identified three issues to be decided, and speaks for itself. See supra ¶ 10.

      13.    Plaintiff selectively quotes from ALJ Gulin’s decision, which found,

inter alia, that: “[T]here is sufficient evidence supporting the Elec Stim Cancer

Treatment (E0766) provided on the dates of service meets Medicare coverage

criteria.” AR at 3191. ALJ Gulin’s decision speaks for itself.

      14-18.        Undisputed.

      19.    Plaintiff selectively quotes from ALJ Glaze’s decision, which

identified the following issue to be decided: “The issue is whether payment may

be made for the OptuneTM tumor treatment field therapy (E0766) provided to the

Beneficiary from December 14, 2017 through February 14, 2018, and if not, who is

liable for any non-covered charges.” AR at 2574.

      20.    Undisputed.
                                              3
       Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 4 of 10




       21.   Plaintiff selectively quotes from ALJ Glaze’s decision, which contains

several findings and speaks for itself. AR at 2577-78.

       22.   It is undisputed that Judge Gulin’s decision was provided to Judge

Glaze. The decisions, however, addressed different issues. See D. Br. at § V.B.

       23.   Undisputed.

       24-49.      Because these paragraphs rely on inadmissible evidence, they

should be stricken or otherwise disregarded. See D. Br. at § V.D. In the event this

evidence is admitted, the Secretary reserves his right to dispute these paragraphs.

       50-51.      Undisputed.

       52.   It is undisputed that ALJ Gulin characterized Plainitff’s GBM as

newly-diagnosed in his November 7, 2018 decision concerning her claims from

September – November 2017. AR at 3190. It is also undisputed that ALJ Glaze

characterized Plaintiff’s GBM as recurrent in his January 18, 2019 decision

concerning her claims from December 2017 – February 2018. AR at 2577-78.

The remainder of this paragraph concerns inadmissible evidence and should be

stricken or otherwise disregarded. See D. Br. at § V.D. In the event this evidence

is admitted, the Secretary reserves his right to dispute these paragraphs.

III.   DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL
       FACTS

       1.    In April 2011, the United States Food and Drug Administration

approved the marketing of the NovoTTF-100A device (later rebranded Optune)

                                              4
      Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 5 of 10




manufactured and supplied to beneficiaries by Novocure, for the treatment of

recurrent GBM. AR at 2506.

      2.    Following an open meeting and solicitation of public comments, in

August 2014, the Medicare Administrative Contractors for Durable Medical

Equipment (“DME MACs”) issued the original LCD for TTFT (the “2014 LCD”).

AR at 2506. “The DME MACs determined that, based on the strength and quality

of the evidence available at that time, TTFT was not reasonable and necessary for

the treatment of GBM.” Id.

      3.    The 2014 LCD was in effect at the relevant time, i.e., during the dates

of service for the claims on appeal, remained substantively unchanged, and stated

that “Tumor treatment field therapy (E0766) will be denied as not reasonable and

necessary.” AR at 2506, 2577.

      4.    In 2018, Novocure requested that the DME MACs approve Medicare

payment of TTFT for newly diagnosed GBM. AR at 2506. Novocure did not

submit new evidence in support of revised coverage for recurrent GBM, which was

not covered. Id.

      5.    Effective September 1, 2019, the LCD was revised to permit coverage

for newly diagnosed GBM and continued coverage for newly diagnosed GBM

beyond the first three months of therapy in certain circumstances. AR at 2501-02.




                                            5
      Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 6 of 10




      6.     Novocure was “extremely pleased” with the 2019 LCD and notes that

its coverage criteria “is generally similar to Optune’s commercial coverage criteria

for newly diagnosed GBM.” See Medicare Releases Final Local Coverage

Determination Providing Coverage of Optune® for Newly Diagnosed

Glioblastoma, https://www.novocure.com/medicare-releases-final-local-coverage-

determination-providing-coverage-of-optune-for-newly-diagnosed-glioblastoma/

(last visited August 27, 2020).

      7.     On January 18, 2019, ALJ Glaze denied Plaintiff’s claim for Medicare

coverage for treatment with the Optune system for her GBM from December 14,

2017 through February 14, 2018. AR at 2574.

      8.     After considering the arguments and evidence, ALJ Glaze found that

Plaintiff’s GBM was not newly-diagnosed, but was rather recurrent. AR at 2576

(“the evidence does not sufficiently support that the Beneficiary’s glioblastoma is

newly-diagnosed, but rather shows that she has been undergoing maintenance

TTFT with MRI surveillance from 2013 through 2017 when, by October 4, 2017,

there was radiographic evidence as compared to her two previous MRIs that there

was likely recurrence and/or progression.”).

      9.     ALJ Glaze found that Plaintiff’s TTFT for her recurrent GBM was not

supported. AR at 2576 (“TTFT continued to be used as maintenance therapy

during the dates of service at issue without evidence of other treatment options


                                               6
        Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 7 of 10




having been trialed, as suggested by the manufacturer and the [National

Comprehensive Cancer Network].”).

        10.   ALJ Glaze concluded that the evidence Plaintiff offered was

“insufficiently persuasive to overcome the substantial deference I must afford

under 42 C.F.R. § 405.1162, to the existing Local Coverage Determination (LCD)

L34823 . . . .” AR at 2576.

        11.   ALJ Glaze noted that, on August 7, 2018, the Medical Directors of the

Medicare Administrative Contractors issued a decision letter stating that “coverage

language for newly-diagnosed glioblastoma would be altered, but that recurrent

glioblastoma non-coverage language remains unchanged.” AR at 2576.

        12.   ALJ Glaze also noted that this administrative proceeding was not the

proper venue for challenging the validity of the LCD. AR at 2577.

        13.   ALJ Glaze found that the record did not contain an Advance

Beneficiary Notice and that Plaintiff’s liability for payment was waived. AR at

2577.

        14.   The ALJ decisions dated June 4, 2019, September 13, 2019, and

January 29, 2020 were not in the record before ALJ Glaze. AR at 3169.

        15.   Plaintiff appealed ALJ Glaze’s unfavorable decision to the Medicare

Appeals Council and subsequently requested to elevate her appeal to federal




                                             7
        Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 8 of 10




district court. AR at 2446. Plaintiff filed the instant action instead of awaiting a

decision by Council. Id.

        16.    On November 7, 2018, ALJ Gulin issued a favorable decision

concerning Plaintiff’s TTFT claims on September 14, 2017, October 14, 2017, and

November 14, 2017. AR at 3186.

        17.    ALJ Gulin noted that he was not bound by the LCD, but must give it

“substantial deference.” AR at 3190. If an ALJ does not follow a LCD in “in a

particular case, the [ALJ] must explain why in the decision.” Id. (citing 42 C.F.R.

§ 405.1062).

        18.    ALJ Gulin found that Plaintiff’s GBM was newly-diagnosed. AR at

3190.

        19.    ALJ Gulin declined to follow the LCD while also providing

substantial deference to the LCD. AR at 3190.

        20.    ALJ Gulin concluded that: ““[T]here is sufficient evidence

supporting the Elec Stim Cancer Treatment (E0766) provided on the dates of

service meets Medicare coverage criteria. The service was medically reasonable

and necessary as required by Section 1862(a)(1)A) of the Act and the Appellant is

entitled to Medicare coverage.” AR at 3191.




                                              8
     Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 9 of 10




                                  Respectfully submitted,


                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


Dated: August 28, 2020




                                       9
     Case 3:20-cv-00687-RDM Document 50-2 Filed 08/28/20 Page 10 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused a true and correct copy of the

foregoing Statement of Undisputed Material Facts to be served on all counsel of

record via the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: August 28, 2020




                                             10
